DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. Refer to response to arguments below.

Applicant Remarks:
Aspects of the present disclosure relate to the contextual analysis of isolated collections based on differential ontologies. In examples, a first ruleset is used to generate inferred relationships for a first isolated collection, while a second ruleset is used to generate inferred relationships for a second isolated collection. The two isolated collections may have a resource in common, such that they may be merged based on the common resource. However, inference rules within the rulesets may conflict (e.g., one may generate an "attachedTo" relationship while the other generates an "attachmentOn" relationship; see Figs. 6A-6C). As a result, the conflicting inference rules and related resources may be "overlaid," such that conflicts may be displayed and conflict resolution suggestions may be generated. In doing so, aspects disclosed herein generate 
U.S. Patent Application Serial No. 15/344,027Amendment dated March 17, 2021Reply to Office Action of December 17, 2020an interactive user interface that overlays the two sets of resources, their accompanying inferred rules, and suggestions as to how to address conflicts between the two sets. The user may then make a selection from the conflict resolution suggestions to specify which inference rules should be included in the combined isolated collection. 

displaying an overlay interface, the overlay interface comprising: 
an isolated collection view for displaying an overlaid view of a first subset of resources from the first isolated collection and one or more inferred rules from the first inference ruleset and a second subset of resources from the second isolated collection of resources and one or more inferred rules from the second inference ruleset; 
a rule view displaying first content of the one or more inferred rules from the first inference ruleset and second content of the one or more inferred rules from the second inference ruleset; and 
an options list comprising the one or more suggested operations, wherein a suggested operation relates to resolving a conflict between the first inference ruleset and the second inference ruleset; 
Indeed, the Office Action admits that Cox fails to teach the claimed overlay. See Office Action, p. 9. 
Lhomme provides a system for managing conditional action rules. In doing so, Lahomme discloses a conflict identifier that determines whether two rules conflict with each other. Specifically, the reference teaches building a family of cases that have some applicable rules and then iteratively building and testing subsets of the family of cases for conflicting decisions in order to locate a subset of cases that all have conflicting decisions. While Lhomme discloses a number of conflict graphs, the reference does not disclose a user interface that displays a list of options for resolving the conflict, let alone the specific overlay interface recited in the claims. 

Examiner Response: 
	The examiner respectfully disagrees, Lhomme is relied upon for teachings of conflict resolution by making particular decisions (and rules) for critical cases, but not by making adjustments among conflicting rules (Lhomme: Page 39 “The rule maker can thus resolve the conflict by writing new rules of higher priority and this without needing to undertake a tedious investigation and modification of the existing rules. This facilitates and simplifies the whole conflict resolution process. Conflict resolution is here achieved by making particular decisions (and rules) for critical cases, but not by making adjustments among conflicting rules.”).
	The applicant argues that Lhomme does not disclose a user interface that displays a list of options for resolving the conflict. The examiner notes that Lhomme is directed to a computer program product for managing rules which have conflicting decisions. 
	In response to arguments regarding the specific overlay interface recited in the claims, the examiner notes that Emam is relied upon for teachings of generating an overlay interface.

Applicant Remarks:
Emam discloses a GUI overlay that combines two different applications into a single view. Specifically, Emam teaches generation of an overlay UI that combines buttons from two different application into a single user interface. While Emam does disclose a button overlay, 10U.S. Patent Application Serial No. 15/344,027Amendment dated March 17, 2021Reply to Office Action of December 17, 2020the generic button overlay does not teach the specific overlay of claim 1. For example, the claims require a specific overlay having three distinct components: 1.) an isolated collection portion displaying the two or more graphs, 2.) a rule portion displaying the rules associated with the graphs, and 3) an options portion which a user can interact with to determine a solution to conflicting rules. Further, 

Examiner Response:
	The examiner respectfully disagrees, Emam is relied upon for strictly teachings of an overlay interface. As noted by the examiner in the previous office action, Emam in paragraph [0026] discloses “the overlay interface 300 where the first GUI 100 is overlaid onto the second application.” The specific features of the display are taught by Cox. Cox in paragraph [0123] discloses “The system 1190 can then display the k rules to the user separately for each category” taught as the rule view to display rules. The options list is further taught as the graphical display interface to recommend that the user select these association rules for later use (Paragraph [0112] “The system 1190 can use the graphical display interface 1180 to recommend that the user select these association rules for later use in detecting the category when they system 1190 classifies transactions 1163 or other transactions yet to be received by the system 1190.”). Cox also further dislcloses the isolated collection view taught as displays excerpts from documents categorized by the selected category (“rules the user selects, the transaction classification system 1190 displays excerpts 1706 from documents that have been categorized as being related to the selected category.”). The examiner notes that it would be obvious to display these specific features on the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (U.S. 2015/0242762) in view of Lhomme (WO2013093682) and Emam (U.S. 2009/0293004).

Regarding claim 1, Cox teaches the a system comprising: at least one processor (Cox: Paragraph [0007] “one or more processors”); and a memory storing instructions that when executed by the at least one processor (Cox: Paragraph [0007] “non-transitory computer readable storage medium containing instructions”) perform a set of operations comprising: accessing a first isolated collection of resources and asserted relationships (Cox: Paragraph [0041] “A first dimensional rule set can be generated based on a first context (e.g., based on the same Topic but using a first sub-domain of the corpus of data)” First isolated collection of resources and asserted relationships is taught as a first sub-domain of the corpus of data.), and a second isolated collection of resources and asserted relationships (Cox: Paragraph [0041] “A second dimensional rule set can be generated based on a second context (e.g., based on the same Topic but using a second sub-domain of the corpus of data)” Second isolated collection of resources and asserted relationships is taught as a second sub-domain of the corpus of data.), wherein the first and second isolated collection comprise at least one common resource (Cox: Paragraph [0043] “a given token in this calculation is likely to be the meaning that is taken to apply across the entire collection—or corpus—that was used to derive the components of the Topic model. A “Topic” can be a particular category or certain criteria that can be fulfilled or not fulfilled by each token or term… a Topic can be whether or not documents of a corpus are related to “Insurance” information” The corpus with sub-domains are taught as the first and second isolated collections. The common resource they share is taught as a Topic can be whether or not documents of a corpus are related to “Insurance” information.); extracting a first inference ruleset from the first isolated collection (Cox: Paragraph [0041] “A first dimensional rule set can be generated based on a first context (e.g., based on the same Topic but using a first sub-domain of the corpus of data)” Extracting a first inference ruleset from the first isolated collection is taught as a first dimensional rule set can be generated based on a first context.); extracting a second inference ruleset from the second isolated collection (Cox: Paragraph [0041] “A second dimensional rule set can be generated based on a second context (e.g., based on the same Topic but using a second sub-domain of the corpus of data)” A second inference ruleset from the second isolated collection is taught as a second dimensional rule set can be generated based on a second context.); processing the first inference ruleset and the second inference ruleset to generate one or more suggested operations (Cox: Paragraph [0112] “derive and evaluate association rules using the techniques and methods described in this disclosure…graphical display interface 1180 to recommend that the user select these association rules for later use in detecting the category when they system 1190 classifies transactions 1163 or other transactions yet to be received by the system” Processing the first inference ruleset and the second inference ruleset to generate one or more suggested operations is taught as deriving the rules and recommend to the user, rules for selection[one or more suggested operations.].); displaying an… interface, … interface comprising (Cox: Paragraph [0112] “The system 1190 can use the graphical display interface 1180 to recommend that the user select these association rules for later use in detecting the category when they system 1190 classifies transactions 1163 or other transactions yet to be received by the system 1190.” Displaying an … interface, the … interface comprising is taught as the system can use the graphical display interface.):
an isolated collection view (Cox: Paragraph [0223] “or all such rules the user selects, the transaction classification system 1190 displays excerpts 1706 from documents that have been categorized as being related to the selected category.” An isolated collection view is taught as displays excerpts from documents categorized by the selected category.) for … of a first subset of resources from the first isolated collection and one or more inferred rules from the first inference ruleset (Cox: Paragraph [0041] “A first dimensional rule set can be generated based on a first context (e.g., based on the same Topic but using a first sub-domain of the corpus of data)” Extracting a first inference ruleset from the first isolated collection is taught as a first dimensional rule set can be generated based on a first context.) (Cox: Paragraph [0041] “A second dimensional rule set can be generated based on a second context (e.g., based on the same Topic but using a second sub-domain of the corpus of data)” One or more inferred rules from the second inference ruleset is taught as a second dimensional rule set can be generated based on a second context. A second subset of resources from the second isolated collection of resources is taught by a second context (e.g., based on the same Topic but using a second sub-domain of the corpus of data.); 

a rule view displaying (Cox: Paragraph [00123] “The system 1190 can then display the k rules to the user separately for each category, who in each such case is given the option to select any of the rules for use in detecting the given category.” A rule view displaying is taught as display the rules to the user separately for each category.) …
and an options list comprising the one or more suggested operations (Cox: Paragraph [0112] “The system 1190 can use the graphical display interface 1180 to recommend that the user select these association rules for later use in detecting the category when they system 1190 classifies transactions 1163 or other transactions yet to be received by the system 1190.” An options list comprising the one or more suggested operations is taught as the graphical display interface to recommend that the user select these association rules for later use.), …; receiving a selection relating to at least one of the one or more suggested operations (Cox: Paragraph [0114] “The selection inputs can be provided by the user at an interface 1180. When a user selects recommended association rules by providing selection inputs, the transaction classification system 1190 stores the rules 1165 in memory 1144. ” Receiving a selection relating to at least one of the one or more suggested operations is taught as a user selects recommended association rules by providing selection inputs.); based on the received selection, generating a third inference ruleset (Cox: Paragraph [0118] “the system 1190 receives an input representative of rules selected by the user from amongst the rule displayed at 1218. At 1222, the system 1190 stores these rules for feature use in classifying transactions with respect to the given category.” Based on the received selection, generating a third inference ruleset is taught as the input is representative of rules selected by the user from the rules displayed and the selected rules are stored.); storing a third isolated collection comprising resources and asserted relationships from the first isolated collection and the second isolated collection (Cox: Paragraph [0233] “ The canonical rule set 2400 can be generated by comparing a cross-corpus rule set 2100 with a first dimensional rule set 2200 and a second dimensional rule set 2300, and then identifying dimensional differentiators and common nodes for a given target.” Storing a third isolated collection comprising resources and asserted relationships from the first isolated collection and the second isolated collection is taught as the cross-corpus between the sub-domains of the corpus.), as well as a third plurality of inferred relationships based on the third inference rule set (Cox: Paragraph [0233] “ The canonical rule set 2400 can be generated by comparing a cross-corpus rule set 2100 with a first dimensional rule set 2200 and a second dimensional rule set 2300, and then identifying dimensional differentiators and common nodes for a given target.” A third plurality of inferred relationships based on the third inference rule set taught as the canonical rule set.); and associating the third inference ruleset (Cox: Paragraph [0233] “The canonical rule set 2400 can be generated by comparing a cross-corpus rule set 2100 with a first dimensional rule set 2200 and a second dimensional rule set 2300, and then identifying dimensional differentiators and common nodes for a given target.” Associating the third inference ruleset with the third isolated collection is taught as the canonical rule set that is generated from a cross-corpus set of data [third collection].) with the third isolated collection (Cox: Paragraph [0235] “thus common to both the first sub-domain and the second sub-domain, node 2408 can be presented with a visual indicator showing commonality. A common visual indicator can be a visual indicator that is completely unique and unrelated to the visual indicators of the sub-domains (e.g., a yellow coloring, when the first sub-domain is red and the second sub-domain is blue), or can be indicative of a combination of the sub-domains (e.g., a purple coloring, when the first sub-domain is red and the second sub-domain is blue, since purple is easily understood as a combination of red and blue” Purple is taught as the third isolated collection.). 

Cox does not explicitly disclose displaying an overlay… the overlay… displaying an overlaid view… first content of the one or more inferred rules from the first inference ruleset  and second content of the one or more inferred rules from the second inference ruleset; … wherein a suggested operation relates to resolving a conflict between the first inference ruleset and the second inference ruleset;

Lhomme further teaches first content of the one or more inferred rules from the first inference ruleset and second content of the one or more inferred rules from the second inference ruleset (Lhomme: Page 18, Figure 1 “For example, rule dl accepts a loan if its debt rate is at most 35% and its amount is at most $600k: rule dl: set Loanl to a loan; if the debt rate of Loanl at most 35% and the amount of Loanl at most $600,000 then accept Loanl; 
Rule d2 rejects a loan request if its debt rate is more than 30% and its amount is more than $300k: rule d2: set Loanl to a loan; if the debt rate of Loanl is more than 30% and the amount ofLoanl is more than $300,000 then reject Loanl;” First content of the one or more inferred rules from the first inference ruleset is taught by Rule d1 and its loan content or data. Second content of the one or more inferred rules from the second inference ruleset is taught as Rule d2 and its loan content data.);… wherein a suggested operation relates to resolving a conflict between the first inference ruleset and the second inference ruleset (Lhomme: Page 39 “t. The rule maker can thus resolve the conflict by writing new rules of higher priority and this without needing to undertake a tedious investigation and modification of the existing rules. This facilitates and simplifies the whole conflict resolution process. Conflict resolution is here achieved by making particular decisions (and rules) for critical cases, but not by making adjustments among conflicting rules.” Wherein a suggested operation relates to resolving a conflict between the first inference ruleset and the second inference ruleset is taught as resolving a conflict between rules by writing new rules. Page 6 “existing methods for detecting conflicting rules assume that the conflict is resolved by modifying one or both of two conflicting rules” Resolving conflicts can be taught by either writing new rules or modifying one or both of the conflicting rules.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of generating and displaying rules sets of Cox with the method of resolving conflicts of Lhomme in order to implement a method of conflict resolution by writing new rules of higher priority for two conflicting rules, thereby eliminating the need to undertake a tedious investigation and modification of the existing rules (Ghare: Page 39. “The rule maker can thus resolve the conflict by writing new rules of higher priority and this without needing to undertake a tedious investigation and modification of the existing rules.”).

Cox in view of Lhomme does not explicitly disclose displaying an overlay… the overlay… displaying an overlaid view…
	Emam further teaches displaying an overlay (Emam: Paragraph [0004] “overlaying a first graphical user interface (GUI) onto the second application, the first GUI corresponding to the first application;” Displaying an overlay is taught as overlaying a first graphical user interface (GUI) onto the second application.)… the overlay (Emam: Paragraph [0021] “The overlay interface 300 comprises first and second icons 302 
representing features of the second application which an end user may invoke.” The overlay is taught by the overlay interface.)… displaying an overlaid view (Emam: Paragraph [0026] “the overlay interface 300 where the first GUI 100 is overlaid onto the second application.” Displaying an overlaid view is taught as the overlay interface where the first GUI is overlaid onto the second application.)…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Cox and Lhomme with the overlay interface of Emam in order to implement an overlay interface, thereby allowing a user to easily migrate from the first GUI to the second GUI (Emam: Paragraph [0002-0003] “Therefore, there is a need for the user to be able to switch between the different applications. However, switching between the different applications often proves difficult because of different user interfaces…a method for migrating from a first application to a second application wherein the second application is an alternative to the first application with respect to functionality”).

Claim 14 is similarly rejected, refer to claim 1 for further analysis.

Regarding claim 2, Cox in view of Lhomme and Emam teaches the system of claim 1, Cox further teaches wherein the one or more suggested operations comprises selecting one of the one or more similar inference rules within the first inference ruleset and the second inference ruleset (Cox: Paragraph [0118] “the system 1190 receives an input representative of rules selected by the user from amongst the rule displayed at 1218. At 1222, the system 1190 stores these rules for feature use in classifying transactions with respect to the given category.” Selecting one of the one or more similar inference rules within the first inference ruleset and the second inference ruleset is taught as the input is representative of rules selected by the user from the rules displayed and the selected rules are stored.). 

Claim 15 is similarly rejected, refer to claim 2 for further analysis.

Regarding claim 3, Cox in view of Lhomme and Emam teaches the system of claim 1, Cox further teaches wherein the one or more suggested operations comprises selecting one or more similar inference rules within the first inference ruleset and the second inference ruleset (Cox: Paragraph [0118] “the system 1190 receives an input representative of rules selected by the user from amongst the rule displayed at 1218. At 1222, the system 1190 stores these rules for feature use in classifying transactions with respect to the given category.” Selecting one or more similar inference rules within the first inference ruleset and the second inference ruleset is taught as the input is representative of rules selected by the user from the rules displayed and the selected rules are stored.). 

Claim 16 is similarly rejected, refer to claim 3 for further analysis.

Regarding claim 4, Cox in view of Lhomme and Emam teaches the system of claim 1, Cox further teaches wherein the one or more suggested operations comprises selecting neither of a first inference rule from the first inference ruleset and a second inference rule from the second inference ruleset, wherein the first inference rule and the second inference rule describe a similar relationship (Cox: Paragraph [0113] “A user can control the selection inputs to eliminate association rules that the user does not consider useful. This situation may occur when two distinct issues are referred to by the same term.” Selecting neither of a first inference rule from the first inference ruleset and a second inference rule from the second inference ruleset when they describe a similar relationship is taught as a user controlling the selection to either eliminate [selecting neither] association rules that they do not consider useful[rules that describe a similar relationship].). 

Regarding claim 5, Cox in view of Lhomme and Emam teaches the system of claim 1, Cox further teaches wherein the one or more suggested operations comprises creating a third inference rule based on the one or more similar inference rules within the first inference ruleset and the second inference ruleset (Cox: Paragraph [0286] “generating a canonical rule set using the compared rule sets, the dimensional differentiator, and the common node; and presenting the canonical rule set, wherein presenting includes visually distinguishing the dimensional differentiator from the common node” Creating a third inference rule based on the one or more similar inference rules within the first inference ruleset and the second inference ruleset is taught as generating a canonical rule set using the compared rule sets[first and second rule set].). 

Claim 18 is similarly rejected, refer to claim 5 for further analysis.

Regarding claim 6, Cox in view of Lhomme and Emam teaches the system of claim 1, Cox further teaches wherein receiving the selection comprises receiving an automatic indication based on a previous preference indication (Cox: Paragraph [0053] “generated by a rule generation engine. In FIG. 1A, the rule set 102 is used as a component of a computer-implemented file classification engine 104. The computer-implemented file classification engine 104 may be used to automatically classify data files…Using such a computer-implemented file classification engine, relevant newspaper articles can be located automatically, without a need for human intervention or requiring only minimal human intervention.” Receiving the selection comprises receiving an automatic indication based on a previous preference indication is taught as the classification engine that automatically classifies data files.). 

Claim 19 is similarly rejected, refer to claim 6 for further analysis.

Regarding claim 7, Cox further teaches a computer-implemented method for overlaying isolated collections, the method comprising: accessing a first isolated collection of resources and asserted relationships (Cox: Paragraph [0041] “A first dimensional rule set can be generated based on a first context (e.g., based on the same Topic but using a first sub-domain of the corpus of data)” First isolated collection of resources and asserted relationships is taught as a first sub-domain of the corpus of data.), and a second isolated collection of resources and asserted relationships (Cox: Paragraph [0041] “A second dimensional rule set can be generated based on a second context (e.g., based on the same Topic but using a second sub-domain of the corpus of data)” Second isolated collection of resources and asserted relationships is taught as a second sub-domain of the corpus of data.); determining at least one common resource in the first and second isolated collection (Cox: Paragraph [0043] “a given token in this calculation is likely to be the meaning that is taken to apply across the entire collection—or corpus—that was used to derive the components of the Topic model. A “Topic” can be a particular category or certain criteria that can be fulfilled or not fulfilled by each token or term… a Topic can be whether or not documents of a corpus are related to “Insurance” information” The corpus with sub-domains are taught as the first and second isolated collections. The common resource they share is taught as a Topic can be whether or not documents of the first and second subset of a corpus are related to “Insurance” information. The two subsets are from the same corpus. May consist of a common node between the corpus.); identifying one or more resources or relationships within the first and second isolated collection relating to the at least one common resource (Cox: Paragraph [0058] “the common characteristic may be a particular subject matter for textual documents (i.e., all of the textual documents have a common theme or focus on a particular Topic). In another example where the data files 304 relate to financial information,” The corpus with sub-domains are taught as the first and second isolated collections. The common resource they share is taught as a Topic can be whether or not documents of a corpus are related to financial information. The two subsets are from the same corpus.); based on the determination, extracting a first inference ruleset from the first isolated collection (Cox: Paragraph [0041] “A first dimensional rule set can be generated based on a first context (e.g., based on the same Topic but using a first sub-domain of the corpus of data)” Extracting a first inference ruleset from the first isolated collection is taught as a first dimensional rule set can be generated based on a first context.) and extracting a second inference ruleset from the second isolated collection (Cox: Paragraph [0041] “A second dimensional rule set can be generated based on a second context (e.g., based on the same Topic but using a second sub-domain of the corpus of data)” A second inference ruleset from the second isolated collection is taught as a second dimensional rule set can be generated based on a second context.); and generating an… [interface] … interface comprising (Cox: Paragraph [0112] “The system 1190 can use the graphical display interface 1180 to recommend that the user select these association rules for later use in detecting the category when they system 1190 classifies transactions 1163 or other transactions yet to be received by the system 1190.” Generating an … interface, the …interface comprising is taught as the system can use the graphical display interface.):
an isolated collection view (Cox: Paragraph [0223] “or all such rules the user selects, the transaction classification system 1190 displays excerpts 1706 from documents that have been categorized as being related to the selected category.” An isolated collection view is taught as displays excerpts from documents categorized by the selected category.) for … of (Cox: Paragraph [0041] “A first dimensional rule set can be generated based on a first context (e.g., based on the same Topic but using a first sub-domain of the corpus of data)” Extracting a first inference ruleset from the first isolated collection is taught as a first dimensional rule set can be generated based on a first context.) and a second subset of resources from the second isolated collection of resources and one or more inferred rules from the second inference ruleset (Cox: Paragraph [0041] “A second dimensional rule set can be generated based on a second context (e.g., based on the same Topic but using a second sub-domain of the corpus of data)” One or more inferred rules from the second inference ruleset is taught as a second dimensional rule set can be generated based on a second context. A second subset of resources from the second isolated collection of resources is taught by a second context (e.g., based on the same Topic but using a second sub-domain of the corpus of data.); 

a rule view displaying (Cox: Paragraph [00123] “The system 1190 can then display the k rules to the user separately for each category, who in each such case is given the option to select any of the rules for use in detecting the given category.” A rule view displaying is taught as display the rules to the user separately for each category.) …
and an options list comprising the one or more suggested operations (Cox: Paragraph [0112] “The system 1190 can use the graphical display interface 1180 to recommend that the user select these association rules for later use in detecting the category when they system 1190 classifies transactions 1163 or other transactions yet to be received by the system 1190.” An options list comprising the one or more suggested operations is taught as the graphical display interface to recommend that the user select these association rules for later use.);

Cox does not explicitly disclose generating an overlay… the overlay… displaying an overlaid view… first content of the one or more inferred rules from the first inference ruleset  and second content of the one or more inferred rules from the second inference ruleset; … wherein a suggested operation relates to resolving a conflict between the first inference ruleset and the second inference ruleset;

Lhomme further teaches first content of the one or more inferred rules from the first inference ruleset and second content of the one or more inferred rules from the second inference ruleset (Lhomme: Page 18, Figure 1 “For example, rule dl accepts a loan if its debt rate is at most 35% and its amount is at most $600k: rule dl: set Loanl to a loan; if the debt rate of Loanl at most 35% and the amount of Loanl at most $600,000 then accept Loanl; 
Rule d2 rejects a loan request if its debt rate is more than 30% and its amount is more than $300k: rule d2: set Loanl to a loan; if the debt rate of Loanl is more than 30% and the amount ofLoanl is more than $300,000 then reject Loanl;” First content of the one or more inferred rules from the first inference ruleset is taught by Rule d1 and its loan content or data. Second content of the one or more inferred rules from the second inference ruleset is taught as Rule d2 and its loan content data.);… wherein a suggested operation relates to resolving a conflict between the first inference ruleset and the second inference ruleset (Lhomme: Page 39 “t. The rule maker can thus resolve the conflict by writing new rules of higher priority and this without needing to undertake a tedious investigation and modification of the existing rules. This facilitates and simplifies the whole conflict resolution process. Conflict resolution is here achieved by making particular decisions (and rules) for critical cases, but not by making adjustments among conflicting rules.” Wherein a suggested operation relates to resolving a conflict between the first inference ruleset and the second inference ruleset is taught as resolving a conflict between rules by writing new rules. Page 6 “existing methods for detecting conflicting rules assume that the conflict is resolved by modifying one or both of two conflicting rules” Resolving conflicts can be taught by either writing new rules or modifying one or both of the conflicting rules.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of generating and displaying rules sets of Cox with the method of resolving conflicts of Lhomme in order to implement a method of conflict resolution by writing new rules of higher priority for two conflicting rules, thereby eliminating the need to undertake a tedious investigation and modification of the existing rules (Ghare: Page 39. “The rule maker can thus resolve the conflict by writing new rules of higher priority and this without needing to undertake a tedious investigation and modification of the existing rules.”).

Cox in view of Lhomme does not explicitly disclose displaying an overlay… the overlay… displaying an overlaid view…
	Emam further teaches displaying an overlay (Emam: Paragraph [0004] “overlaying a first graphical user interface (GUI) onto the second application, the first GUI corresponding to the first application;” Displaying an overlay is taught as overlaying a first graphical user interface (GUI) onto the second application.)… the overlay (Emam: Paragraph [0021] “The overlay interface 300 comprises first and second icons 302 
representing features of the second application which an end user may invoke.” The overlay is taught by the overlay interface.)… displaying an overlaid view (Emam: Paragraph [0026] “the overlay interface 300 where the first GUI 100 is overlaid onto the second application.” Displaying an overlaid view is taught as the overlay interface where the first GUI is overlaid onto the second application.)…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Cox and Lhomme with the overlay interface of Emam in order to implement an overlay interface, thereby allowing a user to easily migrate from the first GUI to the second GUI (Emam: Paragraph [0002-0003] “Therefore, there is a need for the user to be able to switch between the different applications. However, switching between the different applications often proves difficult because of different user interfaces…a method for migrating from a first application to a second application wherein the second application is an alternative to the first application with respect to functionality”).


Regarding claim 8, Cox in view of Lhomme and Emam teaches the system of claim 7, Cox further teaches further comprising: generating a third isolated collection comprising the one or more resources or asserted relationships relating to the at least one common resource (Cox: Paragraph [0233] “ The canonical rule set 2400 can be generated by comparing a cross-corpus rule set 2100 with a first dimensional rule set 2200 and a second dimensional rule set 2300, and then identifying dimensional differentiators and common nodes for a given target.” Generating a third isolated collection comprising the one or more resources or asserted relationships relating to the at least one common resource is taught as the canonical rule set 2400 can be generated by comparing a cross-corpus rule set 2100 with a first dimensional rule set 2200 and a second dimensional rule set 2300, and then identifying dimensional differentiators and common nodes. The first and second subsets are from a common resource [same corpus].); processing the first inference ruleset and the second inference ruleset to generate a third inference ruleset (Cox: Paragraph [0233] “The canonical rule set 2400 can be generated by comparing a cross-corpus rule set 2100 with a first dimensional rule set 2200 and a second dimensional rule set 2300, and then identifying dimensional differentiators and common nodes for a given target.” Processing the first inference ruleset and the second inference ruleset to generate a third inference ruleset is taught as the canonical rule set can be generated by comparing a cross-corpus rule set with a first dimensional rule set and a second dimensional rule set, and then identifying dimensional differentiators and common nodes.); and associating the third inference ruleset (Cox: Paragraph [0233] “ The canonical rule set 2400 can be generated by comparing a cross-corpus rule set 2100 with a first dimensional rule set 2200 and a second dimensional rule set 2300, and then identifying dimensional differentiators and common nodes for a given target.” Associating the third inference ruleset with the third isolated collection is taught as the canonical rule set that is generated from a cross-corpus set of data [third collection].) with the third isolated collection (Cox: Paragraph [0235] “thus common to both the first sub-domain and the second sub-domain, node 2408 can be presented with a visual indicator showing commonality. A common visual indicator can be a visual indicator that is completely unique and unrelated to the visual indicators of the sub-domains (e.g., a yellow coloring, when the first sub-domain is red and the second sub-domain is blue), or can be indicative of a combination of the sub-domains (e.g., a purple coloring, when the first sub-domain is red and the second sub-domain is blue, since purple is easily understood as a combination of red and blue” Purple is taught as the third isolated collection.). 

Regarding claim 9, Cox in view of Lhomme and Emam teaches the system of claim 8, Cox further teaches wherein processing the first inference ruleset and the second inference ruleset further comprises: determining that a first inference rule from the first inference ruleset describes a similar relationship between a plurality of resources as a second inference rule from the second inference ruleset (Cox: Paragraph [0247] “the canonical rule set is not displayed, and instead the dimensional differentiators are presented (e.g., as a data file) in a manner that allows the related nodes of each dimensional differentiator to be uniquely identified as being associated with a particular context (e.g., the first sub-domain versus the second sub-domain).” Determining that a first inference rule from the first inference ruleset describes a similar relationship between a plurality of resources as a second inference rule from the second inference ruleset is taught as identifying the rules with related nodes to be identified as being associated with a particular context[similar relationship].); receiving a selection of either the first inference rule or the second inference rule (Cox: Paragraph [0114] “The selection inputs can be provided by the user at an interface 1180. When a user selects recommended association rules by providing selection inputs, the transaction classification system 1190 stores the rules 1165 in memory” Receiving a selection of either the first inference rule or the second inference rule is taught as a user selecting rules via user selection inputs.); and adding the selected inference rule to the third inference ruleset (Cox: Paragraph [0118] “the system 1190 receives an input representative of rules selected by the user from amongst the rule displayed at 1218. At 1222, the system 1190 stores these rules for feature use in classifying transactions with respect to the given category.” Adding the selected inference rule to the third inference ruleset is taught as the input is representative of rules selected by the user from the rules displayed and the selected rules are storí[canonical ruleset].). 

Regarding claim 10, Cox in view of Lhomme and Emam teaches the system of claim 8, Cox further teaches wherein processing the first inference ruleset and the second inference ruleset further comprises: determining that a first inference rule from the first inference ruleset describes a similar relationship between a plurality of resource identifiers as a second inference rule from the second inference ruleset (Cox: Paragraph [0230] “The target node 2202 and nodes 2204, 2206, 2208, 2210 of the first dimensional rule set 2200 can include a visual identifier 2212. The visual identifier can include any visual feature that is capable of identifying that those nodes 2202, 2204, 2206, 2208, 2210 are associated with the first dimensional rule set…and thus the first sub-domain of data files” Determining that a first inference rule from the first inference ruleset describes a similar relationship between a plurality of resource identifiers as a second inference rule from the second inference ruleset is taught as the visual identifier that is for the first and second subset. Refer to Paragraph [0232] for further analysis.); receiving a selection of both the first inference rule and the second inference rule (Cox: Paragraph [0114] “The selection inputs can be provided by the user at an interface 1180. When a user selects recommended association rules by providing selection inputs, the transaction classification system 1190 stores the rules 1165 in memory” Receiving a selection of either the first inference rule or the second inference rule is taught as a user selecting rules via user selection inputs.); and adding the first inference rule and the second inference rule to the third inference ruleset (Cox: Paragraph [0118] “the system 1190 receives an input representative of rules selected by the user from amongst the rule displayed at 1218. At 1222, the system 1190 stores these rules for feature use in classifying transactions with respect to the given category.” Adding the first inference rule and the second inference rule to the third inference ruleset is taught as the input is representative of rules selected by the user from the rules displayed and the selected rules are stored [canonical ruleset]. First and second rule may be selected by the user.). 

Regarding claim 11, Cox in view of Lhomme and Emam teaches the system of claim 8, Cox further teaches wherein processing the first inference ruleset and the second inference ruleset further comprises: determining that a first inference rule from the first inference ruleset describes a similar relationship between a plurality of resource identifiers as a second inference rule from the second inference ruleset (Cox: Paragraph [0230] “The target node 2202 and nodes 2204, 2206, 2208, 2210 of the first dimensional rule set 2200 can include a visual identifier 2212. The visual identifier can include any visual feature that is capable of identifying that those nodes 2202, 2204, 2206, 2208, 2210 are associated with the first dimensional rule set” Determining that a first inference rule from the first inference ruleset describes a similar relationship between a plurality of resource identifiers as a second inference rule from the second inference ruleset is taught as the visual identifier that is for the first and second subset. Refer to Paragraph [0232] for further analysis.); receiving an indication that neither the first inference rule nor the second inference rule are selected (Cox: Paragraph [0114] “The selection inputs can be provided by the user at an interface 1180. When a user selects recommended association rules by providing selection inputs, the transaction classification system 1190 stores the rules 1165 in memory” Receiving a selection of neither the first inference rule or the second inference rule is taught as a user selecting rules via user selection inputs.); and adding neither the first inference rule nor the second inference rule to the third inference ruleset (Cox: Paragraph [0113] “A user can control the selection inputs to eliminate association rules that the user does not consider useful. This situation may occur when two distinct issues are referred to by the same term.” Selecting neither of a first inference rule from the first inference ruleset and a second inference rule from the second inference ruleset when they describe a similar relationship is taught as a user controlling the selection to either eliminate [selecting neither] association rules that they do not consider useful[rules that describe a similar relationship].). 

Regarding claim 12, Cox in view of Lhomme and Emam teaches the system of claim 8, wherein processing the first inference ruleset and the second inference ruleset further comprises: determining that a first inference rule from the first inference ruleset describes a similar relationship between a plurality of resource identifiers as a second inference rule from the second inference ruleset (Cox: Paragraph [0230] “The target node 2202 and nodes 2204, 2206, 2208, 2210 of the first dimensional rule set 2200 can include a visual identifier 2212. The visual identifier can include any visual feature that is capable of identifying that those nodes 2202, 2204, 2206, 2208, 2210 are associated with the first dimensional rule set…and thus the first sub-domain of data files” Determining that a first inference rule from the first inference ruleset describes a similar relationship between a plurality of resource identifiers as a second inference rule from the second inference ruleset is taught as the visual identifier that is for the first and second subset. Refer to Paragraph [0232] for further analysis.); receiving a selection that a third inference rule should be created based on the first inference rule and the second inference (Cox: Paragraph [0114] “The selection inputs can be provided by the user at an interface 1180. When a user selects recommended association rules by providing selection inputs, the transaction classification system 1190 stores the rules 1165 in memory” Receiving a selection of either the first inference rule or the second inference rule is taught as a user selecting rules via user selection inputs.); in response to the indication, generating the third inference rule based on the first inference rule and the second inference rule (Cox: Paragraph [0118] “the system 1190 receives an input representative of rules selected by the user from amongst the rule displayed at 1218. At 1222, the system 1190 stores these rules for feature use in classifying transactions with respect to the given category.” Based on the received selection, generating a third inference ruleset is taught as the input is representative of rules selected by the user from the rules displayed and the selected rules are stored.); and adding the third inference rule to the third inference ruleset (Cox: Paragraph [0118] “the system 1190 receives an input representative of rules selected by the user from amongst the rule displayed at 1218. At 1222, the system 1190 stores these rules for feature use in classifying transactions with respect to the given category.” Adding the third inference rule to the third inference ruleset is taught as the input is representative of rules selected by the user from the rules displayed and the selected rules are stored.). 

Regarding claim 13, Cox in view of Lhomme and Emam teaches the system of claim 8, Cox further teaches wherein processing the first inference ruleset and the second inference ruleset further comprises: determining that a first inference rule from the first inference ruleset describes a similar relationship between a plurality of resource identifiers as a second inference rule from the second inference ruleset (Cox: Paragraph [0230] “The target node 2202 and nodes 2204, 2206, 2208, 2210 of the first dimensional rule set 2200 can include a visual identifier 2212. The visual identifier can include any visual feature that is capable of identifying that those nodes 2202, 2204, 2206, 2208, 2210 are associated with the first dimensional rule set…and thus the first sub-domain of data files” Determining that a first inference rule from the first inference ruleset describes a similar relationship between a plurality of resource identifiers as a second inference rule from the second inference ruleset is taught as the visual identifier that is for the first and second subset. Refer to Paragraph [0232] for further analysis.); automatically making a further determination based upon a previous preference indication, wherein the further determination comprises selecting the first inference rule, selecting the second inference rule, selecting neither inference rule (Cox: Paragraph [0053] “generated by a rule generation engine. In FIG. 1A, the rule set 102 is used as a component of a computer-implemented file classification engine 104. The computer-implemented file classification engine 104 may be used to automatically classify data files…Using such a computer-implemented file classification engine, relevant newspaper articles can be located automatically, without a need for human intervention or requiring only minimal human intervention.” Receiving the selection comprises receiving an automatic indication based on a previous preference indication is taught as the classification engine that automatically classifies data files.), or generating a third inference rule based on the first inference rule and the (Cox: Paragraph [0233] “The canonical rule set 2400 can be generated by comparing a cross-corpus rule set 2100 with a first dimensional rule set 2200 and a second dimensional rule set 2300, and then identifying dimensional differentiators and common nodes for a given target.” Processing the first inference ruleset and the second inference ruleset to generate a third inference ruleset is taught as the canonical rule set can be generated by comparing a cross-corpus rule set with a first dimensional rule set and a second dimensional rule set, and then identifying dimensional differentiators and common nodes.); and updating the third inference rule set based upon the selection (Cox: Paragraph [0118] “the system 1190 receives an input representative of rules selected by the user from amongst the rule displayed at 1218. At 1222, the system 1190 stores these rules for feature use in classifying transactions with respect to the given category.” Based on the received selection, updating the third inference ruleset is taught as the input is representative of rules selected by the user from the rules displayed and the selected rules are stored [updated].). 

Regarding claim 17, Cox in view of Lhomme and Emam teaches the system of claim 14, Cox further teaches wherein the one or more suggested operations comprises selecting neither of one or more similar inference rules within the first inference ruleset and the second inference ruleset (Cox: Paragraph [0113] “A user can control the selection inputs to eliminate association rules that the user does not consider useful. This situation may occur when two distinct issues are referred to by the same term.” Selecting neither of one or more similar inference rules within the first inference ruleset and the second inference ruleset is taught as a user controlling the selection to either eliminate [selecting neither] association rules that they do not consider useful[rules that describe a similar relationship].). 

Regarding claim 20, Cox in view of Lhomme and Emam teaches the system of claim 14, Cox further teaches wherein the one or more suggested operations comprises selecting one or more similar inference rules within the first inference ruleset and the second inference ruleset (Cox: Paragraph [0118] “the system 1190 receives an input representative of rules selected by the user from amongst the rule displayed at 1218. At 1222, the system 1190 stores these rules for feature use in classifying transactions with respect to the given category.” Selecting one of the one or more similar inference rules within the first inference ruleset and the second inference ruleset is taught as the input is representative of rules selected by the user from the rules displayed and the selected rules are stored.) and creating a third inference rule based on the one or more similar inference rules (Cox: Paragraph [0286] “generating a canonical rule set using the compared rule sets, the dimensional differentiator, and the common node; and presenting the canonical rule set, wherein presenting includes visually distinguishing the dimensional differentiator from the common node” Creating a third inference rule based on the one or more similar inference rules within the first inference ruleset and the second inference ruleset is taught as generating a canonical rule set using the compared rule sets[first and second rule set].).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123